        Case 1:19-cv-02337-AJN-SN Document 63 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                             11/19/2020



  Teddy Volkswagen of the Bronx, LLC,

                          Plaintiff,
                                                                                    19-cv-2337 (AJN)
                  –v–
                                                                                          ORDER
  Phillip Demersky,

                          Defendant.



ALISON J. NATHAN, District Judge:

        The Court has received the parties joint letter requesting a trial date and briefing

schedule. Dkt 62. The dates requested by the parties are not available.

        The parties are advised that, due to the protocols implemented in response to the

challenges posed by the COVID-19 pandemic, the Southern District is scheduling all jury trials

through a centralized calendaring process, giving priority to criminal trials. The earliest

potentially available date on the Court’s schedule is April 19, 2021. Though the Court will make

every effort to schedule a jury trial for April 19, 2021, it cannot guarantee that a jury trial in this

matter will be able to proceed as scheduled. Accordingly, the parties are hereby ORDERED to

meet and confer and submit a joint letter by December 1, 2020, responding to the following

questions:

                        1. In the event that this case proceeds to trial, do all parties consent to a
                           bench trial before this Court? If either party does not consent to a
                           bench trial, the parties shall advise the Court that they do not consent,
                           but without disclosing the identity of the party or parties who do not
                           consent. The parties are free to withhold consent without negative
                           consequences.
        Case 1:19-cv-02337-AJN-SN Document 63 Filed 11/19/20 Page 2 of 2




                       2. If the parties instead elect to proceed with a jury trial, are they
                          prepared to proceed to trial on April 19, 2021?


       If the parties do not consent to a bench trial and indicate that they are ready to proceed

with a jury trial on the scheduled date, the Court will request a jury for that date, consistent with

the protocols implemented by the Southern District. In that event, the parties shall be prepared to

proceed to trial as of that date and on each following week through June 2021. The Court will

provide the parties as much notice as possible about whether their case will proceed to trial

during any of those weeks.




       SO ORDERED.

 Dated: November 18, 2020
        New York, New York                         ____________________________________
                                                             ALISON J. NATHAN
                                                           United States District Judge
